Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 04/20/2021 has a total of 11 claims pending in the application; there are 3 independent claims and 8 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the acronym (Y, K, J) without a corresponding meaning to each of the phrases. The specification recites the meaning to each phrase and meanings need to be identified in the claim language to each character. Appropriate correction is required.
Claim 3 and 7 recites […100ms.] without a corresponding meaning to the ms. Examiner suggest amending the claim to recite “100 milliseconds (ms)” at the first appearance of the ms. Appropriate correction is required.
Claim 6 recites […the monitoring window has a duration of 1s], without a corresponding mearusment unit to the (s). Examiner suggest amending the claim to recite “1 seconds (s)”. Appropriate correction is required.
Claim 8 recites […counter is greater than or equal to 5 and less than or equal to 15], without a corresponding mearusment unit to the numbers. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,993,095 B2 [application No.16/809,982], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  10,993,095 B2
Claim 1. A method of performing a sidelink operation in a wireless communication system, the method 
5determining a sidelink resource set based on a candidate resource set and a candidate resource, 
wherein the candidate resource is excluded from the candidate resource set, 
wherein a time unit index of the candidate resource is determined based on a time unit index of a specific time unit in which the sidelink operation is performed within a sensing 10window of the UE; and 
performing the sidelink operation based on the sidelink resource set, 
wherein a first time unit index is spaced apart from the time unit index of the candidate resource by a multiple of a value related to a resource reservation period of the UE, 
wherein a second time unit index is spaced apart from the time unit index of the specific 15time unit by a multiple of a value related to a resource reservation period related parameter received by the UE, and 
wherein the first time unit index overlaps with the second time unit index.  
[Claim 4.] …wherein the time unit index of the candidate resource is equal 25to Y, 138Attorney Docket No.: 21613-0204003 Client Ref: BPP2017-0180USC2; 17ASL286PC01USO1ClC1 wherein the time unit index of the specific time unit is equal to K, and wherein the first time unit index is determined based on Y + J * P, wherein the second time unit index is determined based on K + S * I, wherein the J is at least one integer value of from 0 to a Cresel-1, 5wherein * represents multiplication, wherein the P is related to the resource reservation period, wherein the S is a positive integer, wherein the I is related to the resource reservation period related parameter, and wherein the Cresel is a positive 


determining a sidelink resource set based on a candidate resource set and a candidate resource, 
wherein the candidate resource is excluded from the candidate resource set, 
wherein a time unit index of the candidate resource is determined based on a time unit index of a specific time unit in which the sidelink operation is performed within a sensing window of the UE; and 
performing the sidelink operation based on the sidelink resource set, 














wherein the time unit index of the candidate resource is equal to Y, 
wherein the time unit index of the specific time unit is equal to K, and 
wherein the candidate resource is determined based on Y and K satisfying a condition that: Y+J*P is equal to K+P_STEP*I for at least one integer value of J from 0 to a Cresel-1, 
wherein * represents multiplication, 
wherein the P is related to a resource reservation period, 
wherein the P_STEP is a positive integer, 

wherein the Cresel is a positive integer related to a resource reselection counter.


25a transceiver; 139Attorney Docket No.: 21613-0204003 Client Ref: BPP2017-0180USC2; 17ASL286PC01USO1ClC1 
at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: 
5determining a sidelink resource set based on a candidate resource set and a candidate resource, 
wherein the candidate resource is excluded from the candidate resource set, 
wherein a time unit index of the candidate resource is determined based on a time unit index of a specific time unit in which the sidelink operation is performed within a sensing 10window of the UE; and 
performing the sidelink operation based on the sidelink resource set, 
wherein a first time unit index is spaced apart from the time unit index of the candidate resource by a multiple of a value related to a resource reservation period of the UE, 
wherein a second time unit index is spaced apart from the time unit index of the specific 15time unit by a multiple of a value related to a resource reservation period related parameter received by the UE, and 

[Claim 4.] …wherein the time unit index of the candidate resource is equal 25to Y, 138Attorney Docket No.: 21613-0204003 Client Ref: BPP2017-0180USC2; 17ASL286PC01USO1ClC1 wherein the time unit index of the specific time unit is equal to K, and wherein the first time unit index is determined based on Y + J * P, wherein the second time unit index is determined based on K + S * I, wherein the J is at least one integer value of from 0 to a Cresel-1, 5wherein * represents multiplication, wherein the P is related to the resource reservation period, wherein the S is a positive integer, wherein the I is related to the resource reservation period related parameter, and wherein the Cresel is a positive integer related to a resource reselection counter.



a transceiver; 
at least one processor; and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: 
determining a sidelink resource set based on a candidate resource set and a candidate resource, 
wherein the candidate resource is excluded from the candidate resource set, 
wherein a time unit index of the candidate resource is determined based on a time unit index of a specific time unit in which the sidelink operation is performed within a sensing window of the UE; and 
performing, through the transceiver, the sidelink operation based on the sidelink resource set, 













wherein the time unit index of the candidate resource is equal to Y, 
wherein the time unit index of the specific time unit is equal to K, and 
wherein the candidate resource is determined based on Y and K satisfying a condition that: Y+J*P is equal to K+P_STEP*I for at least one integer value of J from 0 to a Cresel-1, 
wherein * represents multiplication, 
wherein the P is related to a resource reservation period, 
wherein the P_STEP is a positive integer, 
wherein the I is related to a network-configured parameter, and 
wherein the Cresel is a positive integer related to a resource reselection counter.


at least one processor; and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: 140Attorney Docket No.: 21613-0204003 Client Ref: BPP2017-0180USC2; 17ASL286PC01USO1ClC1 
determining a sidelink resource set based on a candidate resource set and a candidate resource, 
wherein the candidate resource is excluded from the candidate resource set, 
wherein a time unit index of the candidate resource is determined based on a time unit 5index of a specific time unit in which the sidelink operation 
performing the sidelink operation based on the sidelink resource set, 
wherein a first time unit index is spaced apart from the time unit index of the candidate resource by a multiple of a value related to a resource reservation period of the UE, 
10wherein a second time unit index is spaced apart from the time unit index of the specific time unit by a multiple of a value related to a resource reservation period related parameter received by the UE, and 
wherein the first time unit index overlaps with the second time unit index.
[Claim 4.] …wherein the time unit index of the candidate resource is equal 25to Y, 138Attorney Docket No.: 21613-0204003 Client Ref: BPP2017-0180USC2; 17ASL286PC01USO1ClC1 wherein the time unit index of the specific time unit is equal to K, and wherein the first time unit index is determined based on Y + J * P, wherein the second time unit index is determined based on K + S * I, wherein the J is at least one integer value of from 0 to a Cresel-1, 5wherein * represents multiplication, wherein the P is related to the resource reservation period, wherein the S is a positive integer, wherein the I is related to the resource reservation period related parameter, and wherein the Cresel is a positive integer related to a resource reselection counter.


at least one processor; and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: 
determining a sidelink resource set based on a candidate resource set and a candidate resource, 
wherein the candidate resource is excluded from the candidate resource set, 
wherein a time unit index of the candidate resource is determined based on a time unit index of a specific time unit in which the sidelink operation 
performing the sidelink operation based on the sidelink resource set, 














wherein the time unit index of the candidate resource is equal to Y, 
wherein the time unit index of the specific time unit is equal K, and 
wherein the candidate resource is determined based on Y and K satisfying a condition that: Y+J*P is equal to K+P_STEP*I for at least one integer value of J from 0 to a Cresel-1, 
wherein * represents multiplication, 
wherein P is related to a resource reservation period, 
wherein the P_STEP is a positive integer, 
wherein I is related to a network-configured parameter, and 
wherein the Cresel is a positive integer related to a resource reselection counter.



The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 


Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472